Evans, P. J.
Under the allegations of the petition, the plaintiffs are not entitled to the relief prayed. Judgment affirmed.

All the Justices concur, except Sill, J., not presiding.

The defendants filed their several demurrers, both general arid special, upon numerous grounds, asserting, inter alia, that no cause of action is set -out against any of the defendants; that the allegations with reference to the fraud of Cantrell and Chipley in no wise affected the corporation; that no specific acts of fraud were charged; that the plaintiffs, having paid no money for the stock, and having repudiated the notes given therefor, were neither creditors nor stockholders and had no interest whatever in the company; that there was a misjoinder of parties; and that the plaintiffs, if they were stockholders, were estopped from attacking the validity of the organization of the company, as it had complied with the laws with reference to the organization of insurance companies, and had been recognized by the State and given a license to do business as an insurance company. The petition was dismissed on general demurrer, and the plaintiffs excepted.
Anderson, Felder, Rountree & Wilson, for plaintiffs.
Robert P. Jones, E. P. TJpshaw, Tye, Peeples & Jordan, and John L. Hoplcins & Sons, for defendants.